              Case 20-10343-LSS          Doc 2845      Filed 05/04/21     Page 1 of 15



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


  In re:                                                 Chapter 11

  BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
  DELAWARE BSA, LLC,
                                                         Jointly Administered
                              Debtors.
                                                         Re: Dkt Nos.: 2592 and 2594


  OBJECTION TO THE ADEQUACY OF DEBTORS’ DISCLOSURE STATEMENT
IN SUPPORT OF SECOND AMENDED CHAPTER 11 PLAN OF REORGANIZATION
 AND JOINDER TO THE OBJECTION OF THE TORT CLAIMANTS” COMMITTEE



       On April 13, 2021, the Debtors filed a Second Amended Chapter 11 Plan of Reorganization

for Boy Scouts of America and Delaware BSA, LLC (Dkt. No. 2592) (“the Plan”), and on April 14,

2021, the Debtors filed a Disclosure Statement for the Second Amended Chapter 11 Plan of

Reorganization for Boy Scouts of America and Delaware BSA, LLC (“the Disclosure Statement”)

(Dkt. No. 2594).

       The Claimants represented by Janet, Janet & Suggs, LLC (“S.H.” (SA Claim No. 21108),

“R.W.” (SA Claim No. 70996), “J.M.” (SA Claim No. 3585), and “R.B.” (SA Claim No. 24629))

are survivors of childhood sexual abuse who each filed a Sexual Abuse Survivor Proof of Claim. As

reflected in their individual proofs of claim, the story of each of these survivors is unique, including

how they were sexually abused, how the abuse affected them, and the circumstances that led to the

abuse. As a group, their proofs of claim reflect that abuse occurred between approximately 1959 and

1980, and that their ages ranged from approximately 11 to 14 years old. The sexual abuse they

suffered is detailed in their Proofs of Claim.

       Before the bankruptcy proceeding began, Claimant J.M. filed a lawsuit asserting claims

against a non-Debtor entity, the Longhouse Council, the local council for his Boy Scout troop. He

                                                   1
              Case 20-10343-LSS         Doc 2845      Filed 05/04/21     Page 2 of 15



will likely amend his Complaint to assert claims against the charter organization, as well. These

non-Debtor entities may have significant assets and their own insurance separate and apart from any

insurance maintained by the Debtors.

       Even without the benefit of discovery, which has been stayed due to the preliminary

injunction, the claims against non-Debtor entities are strong and compelling. For example, Claimant

J.M.’s proof of claim indicates that his Scouting unit was within the jurisdiction of The Longhouse

Council and that the local council likely knew or should have known that their Scouts were in danger

of being sexually abused because, in J.M.’s case, his abuser was able to isolate him from the other

scouts, arrange for opportunities to be alone with him, and the abuse occurred in connection with

BSA-sponsored camping and scout meetings.

       Similarly, Claimant R.W.’s, R.B.’s, and S.H.’s proofs of claim indicate that their Scouting

units were within the jurisdiction of the Westmoreland-Fayette Council, the Narragansett Council,

and the National Capital Area Council, respectively, and that the local councils likely knew or should

have known that their Scouts were in danger of being sexually abused because in each case, the

abuser was able to isolate them from other scouts and abuse them in connection with scouting

activities such as camps, overnight events, and meetings.

       In all four cases, J.M., R.W., S.H., and R.B., the BSA, the local councils, and the charter

organizations either did not have policies in place to prevent scout leaders from spending time alone

with individual scouts or did not enforce such policies. This negligence on the part of the BSA, the

local councils, and the charter organizations enabled horrific abuse at the hands of Claimants’ scout

leaders.

       Claimant J.M.’s scout leader abused him at least 30 times over a period of three years. The

abuse began when J.M. was 14 and escalated to include multiple instances of anal rape. Claimant

R.W., similarly, endured approximately 35 instances of abuse at the hands of his scout leader. It

began when he was 11 and included oral contact and rape; he was also made the subject of child
                                                  2
               Case 20-10343-LSS         Doc 2845      Filed 05/04/21     Page 3 of 15



pornography.    Claimant S.H. endured 4 incidences of sexual abuse in 1980 by his scout leader that

included touching and oral contact. Claimant R.B.’s scout master molested him while on an out-of-

state Boy Scout camping trip. In each case, the abusers were able to isolate their child victims, and

in at least two of the cases, they had the victim share a tent with them on overnight camping trips.

Each and every instance of this sexual abuse was made possible because the BSA, the local councils,

and the charter organizations either did not have adequate policies, procedures, or screening of adult

leaders, or did not enforce policies, procedures, and screening that would have prevented these

abusers from having access to Claimants. Consequently, Claimants were victimized when they were

children, frightened into keeping silent, and have suffered with guilt and shame ever since. The

BSA’s Disclosure Statement and Plan is wholly inadequate with respect to these and similar claims.

       The Janet, Janet & Suggs, LLC Claimants, J.M., R.W., S.H., and R.B., object to the

sufficiency and adequacy of the Disclosure Statement for the following reasons:

       A.      Failure to Disclose the Assets and Liabilities of Each Party Receiving a Release

       1.      The Janet, Janet & Suggs, LLC Claimants object to the adequacy of the Disclosure

Statement because it fails to provide them with sufficient information to make an informed

decision on whether (a) to vote to accept or reject the Plan, which proposes a release of all local

councils and may propose a release of charter organizations, or (b) to raise a “Best Interest of

Creditors” objection.

       2.      The Disclosure Statement does not provide any property-by-property valuation of

the real or personal property that the Debtors intend to transfer to a settlement trust, or any

property-by-property valuation of the real or personal property that the Debtors seek to retain. The

same is true of the Debtors’ other assets, including investments. It is imperative that the Disclosure

Statement provide the liquidation value or fair market value for each such property.

       3.      The Disclosure Statement does not include in its liquidation analysis the properties

of the local councils. Under the Debtors’ governance documents, a local council’s property reverts
                                                   3
                Case 20-10343-LSS         Doc 2845       Filed 05/04/21      Page 4 of 15



to the Debtors if the local council’s charter is not renewed. In a Chapter 7 liquidation of the

Debtors, the Chapter 7 trustee presumably would not renew any local council charters. Since the

properties revert to the Debtors, the liquidation analysis must include the liquidation value of all

local council real and personal property.

        4.      The Disclosure Statement and the Plan fail to provide any property valuation

information for a creditor, including the Janet, Janet & Suggs, LLC Claimants, to determine if each

local council is making a substantial contribution that warrants a release and channeling injunction.

Any such valuation must include the liquidation or fair market value of the local council’s assets,

including any justification by a council for asserting that an asset is unavailable to pay its creditors

(e.g., donor restricted), how many childhood sexual abuse claims implicate the local council, and

how much the local council is contributing in exchange for a release of such childhood sexual

abuse claims.

        5.      Based on each local council’s publicly available IRS Form 990 statements, each

local council has significant assets, including significant unrestricted assets. Moreover, if a local

council accounted for its real property using "book value" (e.g., the value it was worth at the time

it was acquired) and not its current fair market value, its IRS Form 990 statements likely

undervalue its total assets given the length of time most of these councils have existed and the

property holdings they have acquired over that time.

        6.      The Disclosure Statement and the Plan do not provide any property valuation

information of any charter organization that will be released, including any justification by a

charter organization for asserting that an asset is unavailable to pay creditors (e.g. donor restricted),

how many childhood sexual abuse claims implicate each charter organization, and how much each

charter organization is contributing in exchange for a release of such childhood sexual abuse

claims. Like the local councils, many of the charter organizations, such as the Methodist Church,

Mormon Church, and Catholic Church, have significant real property and other assets.
                                                     4
              Case 20-10343-LSS          Doc 2845       Filed 05/04/21     Page 5 of 15



       7.      The Janet, Janet & Suggs, LLC Claimants cannot make an informed decision to

vote to accept or reject the Plan because the Disclosure Statement does not contain any information

about the number of claims against each local council or charter organization, or any estimate of

the value of such claims. To the extent that sexual abuse claims have not been filed against a local

council or charter organization, the Debtors should disclose whether they have any indemnification

or contribution claims against each local council or charter organization.

       8.      The Disclosure Statement also fails to adequately explain how any contribution by

non-Debtor entities, including local councils and charter organizations, will be utilized, including

whether their contribution will be used to pay administrative expenses, to pay trust administrative

and legal expenses, or to compensate others who do not have a claim against that entity.

       9.      The inadequacy of the Disclosure Statement is illustrated by the fact that the

Debtors state in the Plan that they are “committed” to ensuring the local councils collectively

contribute at least $425 million. This disclosure is illusory because there is no agreement with the

local councils to contribute anything to the Plan. In this regard, the Plan is speculative and the

Disclosure Statement does nothing to inform abuse survivors whether and when any contribution

by the local councils might be realized. In addition, the Debtors fail to disclose how much each

council has available to contribute, how much each council is contributing, and how the

contributions of each council will be utilized, including whether the contributions of a council will

be used to compensate abuse survivors who do not have a claim against that council. This lack of

basic information makes it impossible for creditors, including the Janet, Janet & Suggs, LLC

Claimants, to determine whether each council is making a substantial contribution, to make an

informed decision on whether to vote to accept or reject the Plan, which proposes to release each

council, and to make an informed decision on whether to raise a “Best Interest of Creditors”

objection because the Plan fails to award them the liquidated value of their claim against all entities

they are releasing.
                                                    5
               Case 20-10343-LSS          Doc 2845      Filed 05/04/21     Page 6 of 15



        10.     Similarly, in the Disclosure Statement, the Debtors do nothing more than assert

that childhood sexual abuse claims will range from somewhere between $2.4 billion and $7.1

billion. There is no discussion as to how that value was determined. The Debtors project that the

recoveries on the childhood sexual abuse claims will range from 8% to 23% and up to 100$ with

the inclusion of available insurance. Under the Plan, the Debtors are the only parties that have

offered any consideration ($115 million) for the benefit of the childhood sexual abuse claims.

Assuming the childhood sexual abuse claims are valued at $2.4 billion, the $115 million represents

a 4.8% recovery, far less than the amount asserted by the Debtors. With only $115 million

available to the sexual abuse survivors, the Disclosure Statement does not describe how recoveries

will reach 8%, let alone 23% or 100%, when no other consideration has been committed by any

other party.

        11.     This lack of basic information makes it impossible for creditors, including the Janet,

Janet & Suggs, LLC Claimants to determine whether each council is making a substantial

contribution, to make an informed decision on whether to vote to accept or reject the Plan, which

proposes to release each council, and to make an informed decision on whether to raise a “Best

Interest of Creditors” objection because the Plan fails to award them the liquidated value of their

claim against all entities they are releasing.

        B.      Failure to Disclose the Specific Entities to Be Released

        12.     The Janet, Janet & Suggs, LLC Claimants object to the adequacy of the Disclosure

Statement and the accompanying solicitation procedures because they fail to notify creditors,

including the Janet, Janet & Suggs, LLC Claimants, which local council and/or charter

organization is associated with their abuse, whether any such entity will receive a release, and if

so, the terms of the release. If the Plan is designed to provide a release to non-Debtor third parties,

such as the local councils and charter organizations, the Debtors should identify each local council

and charter organization and their relationship to each of the creditors, including the Janet, Janet
                                                    6
              Case 20-10343-LSS          Doc 2845     Filed 05/04/21     Page 7 of 15



& Suggs, LLC Claimants. For example, under the Global Resolution Plan in the Plan, the

“Protected Parties” (e.g., those that benefit from a release and channeling injunction) should only

include those non-Debtors that make a substantial contribution and receive sufficient support by

claimants whose claims will be released and/or the subject of a channeling injunction.

       13.     Most of the creditors who filed a Sexual Abuse Survivor Proof of Claim form,

including the Janet, Janet & Suggs, LLC Claimants, have legal claims against the Debtors, a local

council, and a charter organization. In their proof of claim forms, the Janet, Janet & Suggs, LLC

Claimants made a good faith effort to identify the local council(s) and/or charter organization(s)

that may be liable for the childhood sexual abuse they suffered that is the basis for their claim.

However, the Janet, Janet & Suggs, LLC Claimants were children when they were sexually abused.

Due to the passage of time and/or the psychological effects of the abuse, many of them are unsure

whether they have identified the correct entities and others were simply too young to recall the

correct names today.

       14.     For the Janet, Janet & Suggs, LLC Claimants and other abuse survivors who do not

know this information, the information they need is largely within the purview of the Debtors and

local councils, which possess the Scouting unit rosters (e.g., Boy Scout Troop rosters and Cub

Scout Pack rosters), camp rosters, and adult volunteer rosters. In prepetition litigation, this

disclosure would generally occur through discovery that is currently barred by the preliminary

injunction. Prior to the preliminary injunction, the Janet, Janet & Suggs, LLC Claimants would

normally issue discovery that demanded the Debtors and/or local council(s) produce the roster(s)

for the Claimant’s Scouting unit and/or Scout Camp so the Claimant can find their name on the

roster and confirm they have identified the correct local council(s) and charter organization(s) for

their Scouting unit and/or Scout Camp.

       15.     If a Claimant’s name did not appear on a roster, which may have happened as a

result of human error and/or if the Claimant joined a Scouting unit in-between the annual
                                                  7
              Case 20-10343-LSS         Doc 2845     Filed 05/04/21     Page 8 of 15



registration process, the Claimant could review the roster to see if the Claimant recognized the

names of the other children or adults on the roster. If so, the Claimant could contact some of the

other members of the Scouting unit to see if they could corroborate that the Claimant was a member

of the Scouting unit and/or attended the Scout Camp. If not, the Claimant would work with the

Debtors and/or the local council(s) to determine whether the Claimant identified the wrong

Scouting unit and appeared on the roster of a different Scouting unit. In addition to rosters, the

Claimant would also ask the Debtors and/or local council(s) in discovery to produce the charter

for the Claimant’s Scouting unit so the Claimant could confirm the correct charter organization(s)

that chartered the Claimant’s Scouting unit, particularly if the Debtors and local council(s) no

longer had rosters for the Scouting unit.

       16.     If the Claimant was unable to obtain records that confirm the Claimant has

identified the correct local council(s) and/or charter organization(s), the Claimant would ask the

Debtors and/or the local council(s) for a "person most knowledgeable" deposition about the local

council(s) and/or charter organization(s) who were responsible for the Claimant’s Scouting unit

and/or the Scout Camp the Claimant attended so that the Claimant could confirm that the Claimant

has identified the correct local council(s) and/or charter organization(s) for their Scouting unit

and/or Scout Camp. If the Claimant believes they may know the correct local council(s) and/or

charter organization(s), the Claimant would ask for any documents those organizations have about

the Claimant’s Scouting unit and the Claimant would ask the organizations for a "person most

knowledgeable" deposition to confirm the Claimant identified the correct local council(s) and/or

charter organization(s).

       17.     The Janet, Janet & Suggs, LLC Claimants have not been able to pursue the above

discovery because the preliminary injunction prohibits them from pursuing any litigation against

the Debtors, local councils, and charter organizations. Nothing under the Plan provides a



                                                 8
              Case 20-10343-LSS          Doc 2845      Filed 05/04/21      Page 9 of 15



mechanism by which a Claimant can confirm the Claimant has identified the correct local

council(s) and/or charter organization(s) before a release is given to those entities.



       C.      Trust Distribution Procedures

       18.     The Janet, Janet & Suggs, LLC Claimants object to the adequacy of the Disclosure

Statement because it fails to explain how their claims will be valued in the trust procedures and

what ability they will have to contest the proposed valuation of their claim.

       19.     For example, the Plan identifies a number of factors to be used in valuing each

claim, but neither the Plan nor the Disclosure Statement discloses how much weight will be

assigned to those factors. Given the current state of negotiations it may not be appropriate to

disclose the weight afforded to each factor. However, if such a valuation system is ultimately

included in the Plan, the weight afforded to each factor must be disclosed prior to when votes are

solicited for the Plan so that claimants understand how their claim would be valued, can fairly

estimate how their claim would be valued, can see how their claim would be valued when

compared to other claims, and can decide whether to vote in favor or against the Plan given that

valuation system.

       20.     The Plan also suggests that the value of a claim might be reduced if the claimant

lacks certain information, such as the full name of the Scout leader who abused them, but neither

the Plan nor the Disclosure Statement indicates whether the claimant will have an opportunity to

pursue discovery so that they can supplement their claim with that missing information. As noted

above, many abuse survivors may not recall the full name of the person who abused them because

they were too young to recall the name, but the Debtors, the local councils, and the charter

organizations likely possess evidence, such as membership rosters and the “ineligible volunteer

files,” that could allow abuse survivors to supplement their claim with that information.



                                                   9
              Case 20-10343-LSS         Doc 2845        Filed 05/04/21    Page 10 of 15



       D.      Failure to Disclose Insurance Coverage Risks

       21.     The Janet, Janet & Suggs, LLC Claimants object to the adequacy of the Disclosure

Statement because it fails to explain the likelihood of defeating the insurers’ coverage defenses or

the insurance companies’ ability to pay abuse claims that total billions of dollars. The Disclosure

Statement barely makes a passing note that the insurers have asserted coverage defenses, and the

Debtors make no effort to evaluate those risks. Beyond the coverage risks associated with the

Debtors’ prepetition conduct, the Debtors fail to discuss any risk associated with the proposed

assignment of all of the insurance of the Debtors, the local councils, and participating charter

organizations to a trust, including any risk associated with the anti-assignment clauses in such

policies. If the Plan’s assignment violates the anti-assignment clauses, the insurance coverage

could evaporate.

       E.      Failure to Disclose How Insurance Policies Will Be Utilized

       22.     The Janet, Janet & Suggs, LLC Claimants object to the adequacy of the Disclosure

Statement because it fails to explain how the proceeds of any insurance policies assigned to the

trust will be utilized. The Janet, Janet & Suggs, LLC Claimants are entitled to know how the

proceeds of any policies will be utilized, including whether the proceeds of a policy that covers a

Claimant’s claim is being used to pay administrative expenses, to pay trust administrative and legal

expenses, or to compensate others who do not have a claim covered under the same policy.

       23.     For example, if a Claimant has a $1 million childhood sexual abuse claim against

the Mormon Church, the Mormon Church presumably has sufficient assets to pay the full value of

that claim. In an insurance buy-back scenario, the insurers and the insured will insist that the

insured receives a release of all current and future claims against the insured, otherwise the insured

would be without insurance on those claims, would still be responsible for the defense costs on

those claims, and would still be at risk for a judgment on those claims. The Janet, Janet & Suggs,

LLC Claimants are entitled to know whether they will be required to release all of their claims
                                                   10
              Case 20-10343-LSS            Doc 2845     Filed 05/04/21   Page 11 of 15



against all insureds in order to effectuate a buy back of a given policy, and if so, how the proceeds

of any such buy back will be utilized. In the foregoing example, the hypothetical Claimant is

entitled to know whether he will be required to release a claim worth $1,000,000 against the

Mormon Church to effectuate a "buy back" of a policy that names the Mormon Church as an

insured. Moreover, the hypothetical Claimant is entitled to know whether his share of the sale

price of the policy could be a small fraction of the value of his claim against that defendant.

       24.     The Janet, Janet & Suggs, LLC Claimants need to know this information to

determine whether each non-Debtor who is released is making a substantial contribution and

whether the "best interests" test is met by that contribution.

       F.      Failure to Disclose the Contribution of Insurers and Their Insureds

       25.     The Janet, Janet & Suggs, LLC Claimants object to the adequacy of the Disclosure

Statement because it fails to explain what contribution the insurers and their non-Debtor insureds

will make in order to receive a release.

       26.     As noted above, almost every Claimant has a legal claim against a local council

and/or a charter organization. In addition to the Debtors, a local council was responsible for all

Scouting units in its geographic region, including handling and processing complaints against

Scout leaders for allegedly sexually abusing children and ensuring that each Scouting unit abided

by policies and procedures to protect children from foreseeable harm. These local councils, the

“eyes and ears” of the Debtors, were often amongst the parties who neglected to protect the

children in their care from foreseeable harm.

       27.     In turn, a charter organization was responsible for staffing and supervising the adult

volunteers of a Scouting unit, like a Boy Scout Troop or Cub Scout Pack, and were also amongst

the parties who neglected to protect the child members of a Scouting unit from foreseeable harm.

The leaders of the charter organization, including the Scout leaders who the charter organization

appointed to oversee its Scouting unit(s), were often amongst those to receive complaints that
                                                   11
              Case 20-10343-LSS             Doc 2845    Filed 05/04/21   Page 12 of 15



another Scout leader was sexually abusing children in the Scouting unit, or saw the “red flags” or

warning signs that another Scout leader was sexually abusing children in the Scouting unit, but

neglected to take steps to protect the children from that danger.

        28.     Many of the local councils and charter organizations face significant liability, and

many have substantial assets that are available to compensate abuse survivors, including the Janet,

Janet & Suggs, LLC Claimants who have a claim against them.

        29.     The Janet, Janet & Suggs, LLC Claimants object to the adequacy of the Disclosure

Statement because it fails to specify what contribution the local councils and/or charter

organizations will have to make to receive a release, including a contribution above and beyond

their rights under insurance policies. The Janet, Janet & Suggs, LLC Claimants need to know this

information to determine whether each entity who is receiving a release, including any local

council or charter organization, is making a substantial contribution and whether the "Best

Interests" test is met by that contribution.

        G.      No Disclosure Regarding the Proposed Hartford Settlement Agreement

        30.     The Janet, Janet & Suggs, LLC Claimants object to the adequacy of the Disclosure

Statement because it fails to explain how much each Claimant may receive as a result of the

Debtors’ proposed settlement with Hartford Accident and Indemnity Company, First State

Insurance Company, Twin City Fire Insurance Company, and Navigators Specialty Insurance

Company (collectively “Hartford”), whether each Claimant would be forced to release any of their

claims in order to effectuate the settlement, including claims they have against non-Debtor entities,

and whether any party, including Hartford and non-Debtor entities, would receive a channeling

injunction as a result of the settlement.

        31.     The Debtors’ proposed settlement with Hartford, which was attached as Exhibit A

to the Second Mediators’ Report that was filed on April 16, 2021 (Dkt. 2624), is for $650,000,000

and appears to require a release of all current and future claims that may exist under Hartford’s
                                                   12
             Case 20-10343-LSS          Doc 2845        Filed 05/04/21   Page 13 of 15



policies. Based on a review of Hartford’s policies, it appears that Hartford’s policies cover some

or all of the claims of approximately 25,000 claimants in this bankruptcy. Pursuant to this analysis,

the Debtors’ proposed settlement with Hartford equates to an average of only about $26,000 per

claimant if the settlement proceeds are shared by the claimants with a claim that is covered by a

Hartford policy, and to an average of approximately $7,647 per claimant if the settlement proceeds

are shared with 85,000 claimants.

       32.     Not only does the Disclosure Statement fail to disclose how the Debtors propose to

allocate those settlement funds, but it fails to disclose how much coverage is available under each

of the Hartford policies; which claimants have claims under each of the Hartford policies; the

number of claims that implicate each policy; the type of claims; and, the value of the claims. Based

on the years of the Hartford policies, it appears many of the policies had per occurrence limits of

$500,000 with no aggregate limit. The Disclosure Statement fails to explain why a claimant whose

claim triggers a $500,000 insurance policy should vote in favor of a Plan that may result in them

receiving an average of $7,647 from a settlement with Hartford.

       33.     The Disclosure Statement also fails to disclose the insured(s) under each of the

Hartford policies, including whether the Debtors are insureds under each policy or whether the

only insured under some policies is a non-Debtor entity, such as a local council. In turn, the

Disclosure Statement fails to explain whether all current and future claims against the insured(s),

including non-Debtor entities, will have to be released in order to effectuate the settlement, and if

so, the value of those claims and why a claimant should agree to such a release if the insured has

substantial assets, including other insurance, that should be used to compensate the claimant.


       H.      The Scope of this Bankruptcy Necessitates Transparency Regarding the
               Handling of Insurance Policies

       34.     As it stands, the Plan would provide each Claimant an average of $6,000, or less,

from the Debtors and the local councils, which they partly justify by the assignment of insurance
                                                   13
                Case 20-10343-LSS       Doc 2845        Filed 05/04/21    Page 14 of 15



policies. The average award could be significantly lower, if non-existent, after administrative

expenses. The Janet, Janet & Suggs, LLC Claimants must have sufficient information to evaluate

the risks of the Plan if the Janet, Janet & Suggs, LLC Claimants are to release multiple non-Debtor

entities. As filed, the Disclosure Statement falls far short of the Bankruptcy Code’s standard for

its approval.

       I.        Voting and Solicitation Procedures for Claimants with Multiple Sexual Abuse
                 Survivor Proof of Claims

       35.       As the Court is aware, multiple Sexual Abuse Survivor Proof of Claim forms were

filed on behalf of some claimants. The Janet, Janet & Suggs, LLC Claimants object to the

Disclosure Statement and to the proposed voting and solicitation procedures because they will

disenfranchise the votes of survivors in the event that more than one law firm submits a ballot on

behalf of the same claimant. Instead, the Debtors’ voting and solicitation procedures should

require them to verify whether the law firm who submits a ballot on behalf of a claimant has the

authorization to act on behalf of the claimant in those instances when it matters. For example,

verification is not necessary if multiple ballots on behalf of the same claimant vote in the same

manner. However, if the votes conflict and the outcome of the tabulation could be affected, the

Debtors must verify which ballot should be counted by determining which law firm was authorized

to submit the ballot. As it stands, the Debtors have failed to explain how they intend to solicit and

count votes for such claimants, including how to ensure such claimants do not vote multiple times,

how to determine who can vote on behalf of such claimants, and how to determine which vote to

count if inconsistent votes are submitted on behalf of the same claimant.

       J.        Objection to Future and/or Amended Disclosure Statements

       36.       The Janet, Janet & Suggs, LLC Claimants object to any future and/or amended

disclosure statement by the Debtors that fails to resolve the objections raised in this objection.

       K.        Joinder to the Objection to the Disclosure Statement by the Tort Claimants’
                 Committee
                                                   14
             Case 20-10343-LSS       Doc 2845       Filed 05/04/21    Page 15 of 15




       37.    The Janet, Janet & Suggs, LLC Claimants join the objection to the Disclosure

Statement filed by the Tort Claimants’ Committee.



       Dated: May 4, 2021                           Respectfully submitted,

                                                     /s/ Raeann Warner
                                                    Raeann Warner, Esquire (No. 4931)
                                                    Jacob & Crumplar
                                                    750 Shipyard Dr., Suite 200
                                                    Wilmington, DE 19801
                                                    Phone: 302-656-5445
                                                    Fax: 302-656-5975
                                                    Email: Raeann@jcdelaw.com

                                                    Stephen J. Neuberger, Esq. (No. 4440)
                                                    The Neuberger Firm
                                                    17 Harlech Dr.
                                                    Wilmington, DE 19807
                                                    Phone: 302-655-0582
                                                    Fax: 302-656-5875
                                                    Email: sjn@neubergerlaw.com

                                                    and

                                                    Janet, Janet & Suggs, LLC
                                                    Gerald D. Jowers, Jr., Esq. (pro hac vice)
                                                    801 Gervais St. Suit B
                                                    Phone: 803-726-0050
                                                    Facsimile: 803-727-1059
                                                    Gjowers@JJSjustice.com

                                                    Counsel for Claimants J.M, S.H., R.W., and
                                                    R.B.




                                               15
